United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40771
                        Conference Calendar



WILLIAM J. R. EMBREY,

                                    Petitoner-Appellant,

versus

MELVIN MORRISON, Warden; UNITED STATES
CONGRESS; UNITED STATES ATTORNEY GENERAL,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-844
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     William J.R. Embrey, federal prisoner #87263-132, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

corpus petition, which challenged his conviction for felony

possession of a firearm in violation of 18 U.S.C. § 922(g).

Embrey argues that his conviction was invalid under United States

v. Emerson, 270 F.3d 203 (5th Cir. 2001).     He also cites various




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40771
                               -2-

Supreme Court cases decided before he was convicted of the noted

offense.

     Although Embrey could proceed under 28 U.S.C. § 2241 if he

demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,” he has

failed to make such a showing.   See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001).    Accordingly, the

judgment of the district court is AFFIRMED.